Citation Nr: 0938432	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  05-19 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to August 
1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  


FINDING OF FACT

In August 2009, prior to the promulgation of a decision in 
the appeal, the Veteran stated that he wanted to withdraw his 
claim for service connection for chronic obstructive 
pulmonary disease.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal 
pertaining to entitlement to service connection for chronic 
obstructive pulmonary disease have been met.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing, or at a hearing, at any time before the 
Board promulgates a decision. 38 C.F.R. § 20.202 (2008).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2009).

In a writing signed by the Veteran and received by VA in 
August 2009, the Veteran stated that he wished to withdraw 
his claim for service connection for chronic obstructive 
pulmonary disease, the appeal of which is currently before 
the Board.  Thus, there remain no allegations of errors of 
fact or law for appellate consideration. Accordingly, the 
Board does not have jurisdiction to review the appeal and the 
appeal is dismissed.

ORDER

The appeal is dismissed.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


